      Case 3:18-cr-00356-S Document 264 Filed 03/16/21                 Page 1 of 2 PageID 2992



                             United States District Court
                                      NORTHERN DISTRICT OF TEXAS
                                           DALLAS DMSION

 UNITED STATES OF NvffiRICA                         §
                                                    §
 V.                                                 §     CRIMINAL ACTION NO. 3:18-CR-356-S
                                                    §
 THOMAS SELGAS (01)                                 §
 JOHN GREEN (03)                                    §

                                                 ORDER
          This Order addresses Defendant Selgas's unopposed Motion to Continue Sentencing [ECF

No. 263]. The Court GRANTS the Motion, and the following dates and deadlines are reset

pursuant to Federal Rule of Criminal Procedure 32(b ), as to both Defendant Thomas Selgas and

Defendant John Green:

                                       Filing:                                 Deadline:
        Final Presentence Investigation Report and Addendum
                                                                             May 22, 2021
        ("Final PSR and Addendum" ) for each defendant
        Motions seeking departures or variances from the advisory
                                                                              June 1, 2021
        guidelines range, if any
        Responses to motions seeking departures or variances, if any          June 8, 2021

        All other written materials                                           June 8, 2021
        Notice certifying all written materials have been filed; or
                                                                              June 8, 2021
        motion seeking leave to file late-filed documents


          1.     As requested by the unopposed Motions, the sentencings for Defendant Thomas

Selgas and Defendant John Green will be set at the same time. The hearings shall be in-person

and are reset for June 22, 2021 , at 10:00 a.m.

          2.     The Probation Office must file the Final PSR and Addendum, as to each Defendant,

on or before May 22, 2021.
   Case 3:18-cr-00356-S Document 264 Filed 03/16/21                  Page 2 of 2 PageID 2993


       3.        Any motions seeking departures or variances from the advisory guidelines range

must be filed on or before June 1, 2021 . Any responses to such motions must be filed on or before

June 8, 2021 .

       4.        Any other written materials, such as sentencing memoranda, must be filed on or

before June 8, 2021.

       5.        On or before June 8, 2021, each party must file either: (1) a Notice certifying that

all written materials have been filed on behalf of that party; or (2) a motion seeking leave to file

late-filed documents identifying with specificity what written materials remain forthcoming.

       6.        Unless specifically stated otherwise, any order continuing the sentencing hearing

shall proportionately extend the deadlines described herein that have not yet passed.

       7.        In any case in which 18 U.S.C. §§ 3663-64 apply, counsel for the Government shall

provide, if not already provided, within five (5) court days from the date of this Order, to the

Probation Office all information necessary for the Probation Office to comply with crime-victim

restitution requirements.

        SO ORDERED.

        SIGNED March 16, 2021.




                                                   2
